                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION

MARCIA G. WHITE,

               Petitioner,

v.                                           Case No. 1:17cv197-MW/CAS

MARK S. INCH, Secretary,
Florida Department of Corrections,

            Respondent.
_________________________/

              ORDER ACCEPTING REPORT AND RECOMMENDATION

       This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 25, and has also reviewed de novo Petitioner’s objections to the report

and recommendation, ECF No. 26. Accordingly,

       IT IS ORDERED:

       The report and recommendation is accepted and adopted, over Petitioner’s objections, as

this Court’s opinion. The Clerk shall enter judgment stating, “The Respondent’s motion to dismiss,

ECF No. 23, is GRANTED and the amended § 2254 petition, ECF No. 6, is DISMISSED as

untimely. A Certificate of Appealability is DENIED and leave to appeal in forma pauperis is

DENIED.” The Clerk shall close the file.

       SO ORDERED on February 26, 2019.

                                             s/Mark E. Walker             ____
                                             Chief United States District Judge
